Title: From James Madison to William Poynlett, 24 December 1806
From: Madison, James
To: Poynlett, William



Gentlemen.
Department of State Decr. 24th. 1806.

I have received your communication respecting the capture of the Ship Titus by the British Sloop of war Bermuda.
The capture not having been made within the jurisdiction of the United States, and there appearing no other sufficient special grounds for the Executive to intervene, you will therefore pursue the usual judicial remedy by claiming the property and appealing in case of a condemnation.  In this I know not how you can be otherwise aided by Government than thro’ the Agents of the U. States.  Hugh Lennox Esqr. is established as Agent at Kingston Jamaica; and at Antigua, Joseph W. Rose Esqr., either of whom will in pursuance of their standing instructions render his assistance should the Vessel be carried to one of these places.  Should an appeal become necessary Wm. Lyman Esqr. the Agent at London may be in like manner resorted to.  It ought however to be understood that these Agents make no pecuniary advances.
I enclose a passport for your Agent, on the presumption that he is a Citizen.  Should he not be such, you will be pleased to return it.  I am &c. 

James Madison.

